                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

STEVEN GARDUNO,                             No. 2:15-cv-02370 MCE AC P

              Plaintiff,

       v.

MIKE MCDONALD, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Steven Garduno, CDCR # G-51309, a necessary and material witness in a settlement
conference in this case on May 20, 2019, is confined in California State Prison Solano (CSP-
SOL), in the custody of the Warden. In order to secure this inmate’s attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before United States Magistrate Judge Kendall J. Newman, to appear by video-
conference from CSP-SOL on May 20, 2019, at 9:00 a.m.

                      ACCORDINGLY, IT IS HEREBY ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference, by video-conference before the United States District Court at the
      time and place above, until completion of the settlement conference or as ordered by the
      court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSP-SOL, P.O. Box 4000, Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place noted above, by video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: March 22, 2019
